Title: Tuesday 24. Wednesday 25. Thursday 26.
From: Adams, John
To: 


       Tuesday We spyd a Sail and gave her Chase. We overhawled her, and upon firing a Gun to Leeward, and hoisting American Colours, she fired a friendly Gun and Hoisted the French Colours of the Province of Normandy. She lay to for us, and We were coming about to speak to her, when the Wind sprung up fresh of a sudden and carryed away our Main top Mast. We have been employed ever since in getting in a New one, repairing the Sails and Rigging much damaged in the late Storm, and in cleaning the Ship and putting her in order. From the 36 to the 39. degrees of Lat. are called the Squawly Latitudes, and We have found them to answer their Character.
       I should have been pleased to have kept a minute Journal of all that passed, in the late Chases and turbulent Weather, but I was so wet, and every Thing and Place was so wett—every Table and Chair was so wrecked that it was impossible to touch a Pen, or Paper.
       It is a great Satisfaction to me however, to recollect, that I was myself perfectly calm during the whole. I found by the Opinion of the People aboard, and of the Captain himself that We were in Danger, and of this I was certain allso from my own Observation, but I thought myself in the Way of my Duty, and I did not repent of my Voyage.
       I confess I often regretted that I had brought my son. I was not so clear that it was my Duty to expose him, as myself, but I had been led to it by the Childs Inclination and by the Advice of all my Friends. Mr. Johnnys Behaviour gave me a Satisfaction that I cannot express— fully sensible of our Danger, he was constantly endeavouring to bear it with a manly Patience, very attentive to me and his Thoughts constantly running in a serious Strain.
      